Table of Contents Report to Shareholders Management’s Discussion and Analysis 1. Highlights 1 2. Introduction 2 3. About CAE 4 4. Foreign exchange 10 5. Non-GAAP and other financial measures 11 6. Consolidated results 13 7. Results by segment 15 8. Consolidated cash movements and liquidity 20 9. Consolidated financial position 21 10. Changes in accounting policies 23 11. Controls and procedures 23 12. Selected quarterly financial information 24 Consolidated Interim Financial Statements Consolidated statement of financial position 25 Consolidated income statement 26 Consolidated statement of comprehensive (loss) income 27 Consolidated statement of changes in equity 28 Consolidated statement of cash flows 29 Notes to the Consolidated Interim Financial Statements (Unaudited) Note 1 – Nature of operations and summary of significant accounting policies 30 Note 2 – Changes in accounting policies 31 Note 3 – Net assets held for sale and discontinued operations 31 Note 4 – Accounts receivable 32 Note 5 – Finance expense – net 33 Note 6 – Government assistance 33 Note 7 – Earnings per share and dividends 34 Note 8 – Employee compensation 34 Note 9 – Other gains – net 35 Note 10 – Supplementary cash flows and income information 35 Note 11 – Fair value of financial instruments 36 Note 12 – Operating segments and geographic information 38 Note 13 – Related party transactions 41 Report to Shareholders CAE reported financial results for the first quarter ended June 30, 2014. Net income from continuing operations attributable to equity holders was $43.8million ($0.17 per share) this quarter, compared to $44.7 million ($0.17 per share) in the first quarter last year. Operating profit* to was $71.7 million (13.6% of revenue) compared to $61.6 million (11.8% of revenue) in the first quarter last year. Revenue for the quarter was $526.2 million, compared to $520.1 million in the first quarter last year. All financial information is in Canadian dollars. A strategic review of New Core Markets reaffirmed CAE’s conviction in Healthcare and led to a process to divest Mining. The Company will now focus capital and resources on its three remaining core business units: Civil Simulation and Training (Civil); Defence and Security (Defence); and Healthcare. “The growth in our first quarter operating results came entirely from Civil, which saw operating income increase by 32% over last year,” said Marc Parent, CAE’s President and Chief Executive Officer. “Defence had stable revenue and lower operating income, owing to the mix of programs in the quarter and persistent delays in government decision-making. I am pleased to report that CAE’s Board of Directors has today approved a $0.01 increase to CAE’s quarterly dividend, which becomes $0.07 per share, effective September 30, 2014. This marks CAE’s fourth dividend increase in as many years and is testament to our confidence in the business. As in the last few years, we expect a stronger performance in the second half and solid growth for the year as a whole.” Civil Simulation and Training (Civil) Revenue for Civil was $308.9 million in the first quarter, up 2% compared to $301.8 million last year. First quarter operating income was $49.5 million (16.0% of revenue), up 32% compared to $37.6 million (12.5% of revenue) last year. During the quarter we obtained solutions contracts expected to generate future revenues of $365.3 million, including 11 full-flight simulators (FFSs) for airline customers around the world. Orders also included pilot training services for Air Canada, Air Nostrum, Scandinavian Airlines, and British Midland Regional as well as training centre operations services for Caverton Helicopters. The Civil book-to-sales ratio* for the quarter was 1.18x and 1.32x for the last 12 months. First quarter Civil backlog* was $2.4 billion, including our share of joint ventures. Defence and Security (Defence) Revenue for Defence was $197.9 million, stable compared to $198.8 million last year. Operating income was $21.9 million (11.1% of revenue), down 7% compared to $23.6 million (11.9% of revenue) last year. During the quarter, we booked simulator orders, upgrades, and services contracts with customers including NATO for upgrades to its AWACS surveillance aircraft simulators; Beechcraft for training support and maintenance services involving the T-6C aircraft for the Royal New Zealand Air Force; and an undisclosed international customer for a KC-135 refuelling boom trainer. We had success this quarter in the naval domain with a contract for the Swedish Navy to provide a comprehensive Naval Warfare Training System. In total, we received $148.8 million in Defence orders this quarter, representing a book-to-sales ratio of 0.75x. The book-to-sales ratio for the last 12 months was 0.92x. During the quarter, we received an additional $93 million in unfunded orders. First quarter Defence backlog was $2.5 billion, including joint ventures and unfunded backlog. Healthcare Revenue in Healthcare was $19.4 million for the quarter, compared to $19.5 million in the first quarter last year.
